Case 1:20-cv-00411-TFM-C Document 9 Filed 12/02/20 Page 1 of 2                          PageID #: 49




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

 VIRGIL MITCHELL,                                  )
                                                   )
         Plaintiff,                                )
                                                   )
 vs.                                               )    CIV. ACT. NO. 1:20-cv-411-TFM-C
                                                   )
 DHR, et al.,                                      )
                                                   )
         Defendants.                               )

                              MEMORANDUM OPINION ORDER

        On October 28, 2020, the Magistrate Judge entered a report and recommendation which

recommends Plaintiff’s complaint be dismissed without prejudice for lack of subject matter

jurisdiction. See Doc. 7. Plaintiff timely filed objections. See Doc. 8. The Court has reviewed

the report and recommendation, objections, and conducted a de novo review of the case file. For

the reasons discussed below, the objections are OVERRULED and the Report and

Recommendation is ADOPTED.

        28 U.S.C. § 1915(e)(2)(B) provides, in pertinent part: “[T]he court shall dismiss the case

at any time if the court determines that . . . the action or appeal – (i) is frivolous or malicious, (ii)

fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

defendant who is immune from such relief.” Thus, when granting permission to proceed in forma

pauperis, the Court is required to perform a review and shall dismiss a case if it meets any of these

statutory reasons. Additionally, as noted by the Magistrate Judge, a federal court is a court of

limited jurisdiction. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673,

1675, 128 L. Ed. 2d 391 (1994).

        Though Plaintiff filed objections, they contain little discussion which addresses the



                                              Page 1 of 2
Case 1:20-cv-00411-TFM-C Document 9 Filed 12/02/20 Page 2 of 2                      PageID #: 50




substance of the Report and Recommendation. Whether Plaintiff’s allegations are true is not the

issue here. Rather, the issue is this Court’s jurisdiction to hear the allegations. The burden is on

the Plaintiff to establish jurisdiction to be heard in federal court (as opposed to a state or local

court) and he fails to meet that burden. Further, he was given the opportunity to amend a noted

deficiency and the amended complaint still fails to establish jurisdiction. Therefore, Plaintiff’s

objections are OVERRULED.

       After due and proper consideration of all portions of this file deemed relevant to the issues

raised, and a de novo determination of those portions of the Report and Recommendation to which

objection is made, the Report and Recommendation (Doc. 7) is ADOPTED as the opinion of the

Court. Accordingly, it is ORDERED that this action is DISMISSED without prejudice for lack

of subject matter jurisdiction.

       DONE and ORDERED this 2nd day of December, 2020.

                                              /s/Terry F. Moorer
                                              TERRY F. MOORER
                                              UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
